              6:19-cv-02008-BHH          Date Filed 04/09/20       Entry Number 40         Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                        GREENVILLE DIVISION

    James Van Connor, individually and on behalf of a )           C/A No. 6:19-cv-2008-BHH
    class of all persons and entities similarly situated )
                     Plaintiff(s),                       )
                                                         )
            -versus-                                     )        THIRD AMENDED CONFERENCE
                                                         )        AND SCHEDULING ORDER
    Charter Communications, Inc                          )
                     Defendant(s).                       )

           Pursuant to the Federal Rules of Civil Procedure and the Local Rules of this Court, the following
    schedule is established for this case.

    1.     All deadlines, including but not limited to pending deadlines to file or respond to motions to
           compel and respond to discovery, are hereby extended by 60 days from the current deadline set.

    2.     Motions to join other parties and amend the pleadings (Fed.R.Civ.P.16(b)(3)(A)) shall be filed no
           later than May 11, 2020. 1

    3.     Plaintiff(s) shall file and serve a document identifying by full name, address, and telephone number
           each person whom Plaintiff(s) expects to call as an expert at trial and certifying that a written report
           prepared and signed by the expert including all information required by Fed. R. Civ. P. 26(a)(2)(B)
           has been disclosed to other parties by January 19, 2021.

    4.     Defendant(s) shall file and serve a document identifying by full name, address, and telephone
           number each person whom Defendant(s) expects to call as an expert at trial and certifying that a
           written report prepared and signed by the expert including all information required by Fed. R. Civ.
           P. 26(a)(2)(B) has been disclosed to other parties by March 2, 2021.

    5.     Plaintiff shall file any class certification motion by April 13, 2021.

    6.     Defendant shall file any opposition to class certification motion 45 days after the motion is filed.

    7.     Plaintiff shall file any reply in support of class certification motion 30 days after the opposition
           is filed.

    8.     All Discovery shall be completed no later than May 18, 2021. Discovery during the first 120 days
           following the date this order is entered is limited to whether Plaintiff has a viable individual claim.
           After the first 120 days, Defendant is permitted (but not required) to file an individual summary
           judgment motion, which will be decided before class discovery takes places. After the Court rules
           on Defendant’s summary judgment motion, remaining discovery, including discovery on class
1
 As a general rule, when no timely response is filed to any motion, the Court will grant the motion with the
notation that it is being “granted without opposition.”
           6:19-cv-02008-BHH         Date Filed 04/09/20      Entry Number 40           Page 2 of 2




       certification, may proceed.

       All discovery requests shall be served in time for the responses thereto to be served by this date.
       De bene esse depositions must be completed by discovery deadline. No motions relating to
       discovery shall be filed until counsel have consulted and attempted to resolve the matter as
       required by Local Civil Rule 7.02 and have had a telephone conference with Judge Hendricks
       in an attempt to resolve the matter informally. The request for a telephone conference should
       be made within the time limit prescribed by local rule for filing such motion.

9.     Mediation shall be completed in this case on or before September 21, 2020. See the Mediation
       Order filed in this case which sets forth mediation requirements.

10.    All other motions, except those to complete discovery, those nonwaivable motions made pursuant
       to Fed.R.Civ.P. 12, and those relating to the admissibility of evidence at trial, shall be filed on or
       before 45 days after a ruling on Plaintiff’s class certification motion. (Fed.R.Civ.P.16(b)(3)(A)).

11.    This case is subject to being called for jury selection and/or trial the later of 60 days after all
       dispositive motions have been resolved. Once a specific jury selection and trial date are
       scheduled, a Notice will be issued at that time. The Notice will set forth deadlines for the Fed. R.
       Civ. P. 26(a)(3) pretrial disclosures and objections, Motions in Limine, Pretrial Briefs, and
       marking of exhibits.



                                              s/Bruce Howe Hendricks
                                              Bruce Howe Hendricks
                                              United States District Judge

Dated: April 9, 2020
Greenville, South Carolina

Pursuant to Local Civil Rule 83.I.06, this order is being sent to local counsel only.
